Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a method, classified in C23C 16/0227.
II. Claim 20, drawn to a product, classified in H01L 27/108.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as sputtering.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search and prosecution of method and product claims presents a serious burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jeffrey Blankman on July 8, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-9, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mattinen et al. (Advanced Materials Interfaces article) in view of Robinson et al. (2017/0175258).
	Mattinen discloses an ALD method of depositing crystalline MoS2 thin films (title) by using Mo(thd)3 and H2S as precursors (abstract) on a native oxide terminated silicon substrate (p.3 col.1) and other oxide substrates (Table 1).  However, the reference fails to teach cleaning with oxygen radicals.
	Robinson teaches a method of forming a 2D layer of molybdenum disulfide (title, 0082) in which the substrate is cleaned by using an oxygen plasma reactive ion etch (0089).  It would have been obvious to utilize oxygen radicals to clean the substrate prior to deposition in Mattinen with the expectation of success because Robinson teaches of using an oxygen plasma to clean the substrate.
	Regarding claim 6, Mattinen teaches silicon oxide (Table 1).
	Regarding claim 7, Mattinen teaches post-deposition annealing (p.2 col.1).
	Regarding claim 8, Mattinen teaches a grain size of 10-30 nm (p.8 col.2).
	Regarding claim 9, the applicant requires a reduction of carbon content.  It is noted that the reduction of carbon is based solely on the annealing step.  Since Mattinen teaches annealing (p.2 col.1), the reduction of carbon would be inherent to Mattinen’s annealing step.
	Regarding claim 14, Robinson teaches of cleaning to remove unwanted impurities such as oxygen (0035).
	Regarding claim 15, Mattinen teaches a ratio of 1.7 (p.6 col.2).
	Regarding claim 16, Mattinen teaches a thickness of 1nm (p.4 col.2).
Regarding claim 17, Robinson teaches channels in FETs (0098).
Regarding claim 18, Mattinen teaches Mo(thd)3 and H2S as precursors (abstract).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mattinen et al. (Advanced Materials Interfaces article) in view of Robinson et al. (2017/0175258) and further in view of Shao et al. (2014/0127422).  The combination of Mattinen/Robinson fails to teach a remote plasma source.
Shao teaches wafer precleaning using an oxygen plasma from a remote plasma source (0070).  It would have been obvious to utilize a remote plasma in the combination with the expectation of success because Shao teaches of wafer cleaning using a remote plasma to produce an oxygen plasma.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mattinen et al. (Advanced Materials Interfaces article) in view of Robinson et al. (2017/0175258) and further in view of Sato et al. (2012/0289063).  The combination of Mattinen/Robinson fails to teach a hot wire source.
Sato teaches cleaning a substrate surface by using a plasma dry etch process (0011-0012) in which oxygen radicals can be formed by hot wire (0052).  It would have been obvious to utilize hot wire in the combination with the expectation of success because Sato teaches of wafer cleaning using a hot wire to form oxygen radicals.
Regarding claim 4, Sato teaches a temperature from about 75 to about 200oC (0043).
	Regarding claim 5, Sato teaches oxygen (0052).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mattinen et al. (Advanced Materials Interfaces article) in view of Robinson et al. (2017/0175258) and further in view of Valdivia et al. (Journal of Vacuum Science Technology A article).  The combination of Mattinen/Robinson fails to teach the claimed temperature.
Valdivia teaches ALD of MoS2 (title) in which the MoS2 films are annealing in a sulfur environment at a temperature between 600 and 900oC (p.2 col.1).  It would have been obvious to utilize the temperature of Valdivia in the combination with the expectation of success because Valdivia teaches of annealing between 600 and 900oC.
Regarding claim 11, Valdivia teaches argon (p.2 col.1).  
Regarding claim 12, Valdivia teaches H2S (p.2 col.1).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mattinen et al. (Advanced Materials Interfaces article) in view of Robinson et al. (2017/0175258) and Valdivia et al. (Journal of Vacuum Science Technology A article) and further in view of Kosyachkov (2003/0118864).  The combination of Mattinen/Robinson/Valdivia fails to teach the rapid thermal processing
Kosyachkov teaches of forming phosphor films (title) in which following deposition, the films were heat treating under nitrogen by rapid thermal annealing (0077).  It would have been obvious to utilize RTA in the combination with the expectation of success because Kosyachkov teaches of annealing using RTA.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mattinen et al. (Advanced Materials Interfaces article) in view of Robinson et al. (2017/0175258) and Shao et al. (2014/0127422) and further in view of Sato et al. (2012/0289063) and Kosyachkov (2003/0118864).  The combination of Mattinen/Robinson/Shao fails to teach the claimed annealing temperature and rapid thermal annealing.
Sato teaches a temperature from about 75 to about 200oC (0043) as noted above.  Kosyachkov teaches of forming phosphor films (title) in which following deposition, the films were heat treating under nitrogen by rapid thermal annealing (0077).
With respect to the other limitations:
Mattinen teaches silicon oxide (Table 1);
Shao teaches a remote plasma source (0070);
Mattinen teaches Mo(thd)3 and H2S as precursors (abstract);
Mattinen teaches a grain size of 10-30 nm (p.8 col.2);
Mattinen teaches a ratio of 1.7 (p.6 col.2);
Mattinen teaches a thickness of 1 nm (p.4 col.2); as noted above,


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        07/14/2022